PoefenbaegeR, PRESIDENT,

(dissenting).:

Although the declaration charges the relation of passenger and carrier at the inception of the alleged wrongs complained of, it goes further, averring facts constituting ground of liability^ *670wholly independent of that relation. It says: “The said defendant, through and by its agents and employees, then and there ■was wrongfully, negligently, injuriously, and maliciously, and ■without any probable cause, arrested, beaten, and caused to be .arrested and to be beaten then and there in a public place, and in the presence of a large crowd of people, and led through the public streets in the city of Cincinnati, as aforesaid, and led and caused to be led along and over the public streets of said Cin- • cinnati to what is known as the Fourth Street Depot in said Cincinnati, and while so arrested he was then and there unlawfully held and led by three men, agents and employees of the .said defendant at and near the said passenger depot of the said defendant in the said City of Cincinnati, on, through, upon and . along the principal streets in the said city of Cincinnati, and in the day time, to the said Fourth Street Station or depot, at which .said station said defendant was released without any charge being preferred against him by the said defendant through and by its agents and employes, or anyone else, and which said charge ■was then and there, or supposed charge, released -and the said .supposed charge as aforesaid was unfounded, and the said plaintiff was then and there, by the said employees of the said defen d- . ant after being arrested as aforesaid, to-wit, on the day and year last aforesaid, at the City of Cincinnati, released, and the matter theu and there finally ended.”
The assault and battery and false arrest constitute the grava-.man of the charge. Passenger or not a passenger, these are actionable wrongs, and they are the acts charged in the declaration. Plaintiff’s evidence, if believed by the jury, sustains them, , and makes a clear case of right to recover. On such a showing, the allegation as to the plaintiff’s status becomes immaterial and may be treated as surplusage. The legal effect of the acts complained of is exactly the same, whether the plaintiff was a passenger or not. Under an averment of one cause of action, plaintiff cannot prove another and different one, Hawker v. Railroad Co., 15 W. Va. 628; but that has not been attempted here. To the clear and sufficient allegations of beating and false arrest, the plaintiff has merely added immaterial matter of time, circumstances and relationship. The case falls under the principle of Gerst v. Jones, 32 Grat. 518, in which, under allegations of ex*671press warrant}', jDroof of an implied warranty was admitted. As the legal effect of each of the classes of warranty was the same, the allegation as to class was immaterial. In Patton et als. v. Elk River Nav. Co., 13 W. Va. 259, an action for the recovery of the purchase price of logs, the declaration averred the contract, stated the title to the land from which they had been cut to be in the defendant, and then averred it was not in the defendant and the court declared the allegation immaterial. See also Burton v. Hansford, 11 W. Va. 474. Application of the theory of variance is clearly negatived by these precedents.
If there was a variance, I should be unwilling to reverse, because it was not pointed out or claimed in the court below so as to enable the court and the plaintiff to deal properly with it. The failure has occasioned the loss of time and expense, incident to an appeal, reversal and another trial, all of which would have seen saved by a simple indication, in the motion to exclude, of the basis thereof. That ground is so far hidden or obscured as not to have attracted the attention of the court below, and the attorneys in the case seem never to have discovered it at all, since there is no discussion of it eo nomine in the briefs.
Our rule on this subject is indefinite, but failure to object before verdict on the ground of a variance is a waiver. Long v. Campbell, 37 W. Va. 665; Dresser v. Transportation Co., 8 W. Va. 553; Harris v. Lewis, 5 W. Va. 575; Davisson v. Ford, 23 W. Va. 617. A general objection to admission of the evidence or a general motion to exclude, not specifying variance as the ground, is misleading, since ordinarily it goes to questions of admissibility or sufficiency. So far I have found no case among our decisions, saying the objection or motion need not specify variance as the ground thereof, when relied upon, and by the weight of authority elsewhere it is required to do so. Bluefield v. McClaugherly, 64 W. Va. 536, enforces the principle here relied upon. It underlies the ruling in State v. Hood, 63 W. Va. 182, also.